           Case 2:20-cv-02373-ROS Document 119 Filed 08/10/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ARIZONA

Arizona Yagé Assembly; North American
Association of Visionary Churches; Clay
Villanueva; and the Vine of Light Church,                   No. 2:20-cv-2373-ROS
                  Plaintiffs,
                                                 STIPULATION TO FILE
          v.                                OVERLENGTH REPLY TO FEDERAL
                                                AGENCY DEFENDANTS’
Merrick B. Garland, Attorney General of the       MOTION TO DISMISS
United States, et al.,
                 Defendants.


          All parties presently joined in the litigation hereby agree to the relief sought
herein:
          1.     All Defendants filed motions to dismiss Plaintiffs’ Fourth Amended
Complaint pursuant to Federal Rules of Civil Procedure Rule 12(b) on June 15, 2021.
Dkt. Nos. 110-112.
          2.     Plaintiffs filed their oppositions to the motions to dismiss on July 20,
2021.
          3.     Defendants’ replies in opposition are due August 10, 2021.
          4.     Federal Agency Defendants respectfully move under LR 7.2 for leave to
file a reply brief in excess of the 11 pages allowed by LR 7.2. Specifically, Federal
Agency Defendants seek to file a reply not to exceed 14 pages.
          5.     This request for a page extension is made in good faith and not for any
improper purpose.
          6.     This is the Federal Agency Defendants’ first request for a page
extension, and all parties are unopposed to the relief requested herein.
Dated: August 10, 2021                               Respectfully submitted,
                                                     BRIAN M. BOYNTON
                                                     Acting Assistant Attorney General



                                                 1
Case 2:20-cv-02373-ROS Document 119 Filed 08/10/21 Page 2 of 3



                                  BRIGHAM J. BOWEN
                                  Assistant Branch Director
                                  /s/ Lisa Newman
                                  LISA NEWMAN
                                  Trial Attorney
                                  Civil Division, Federal Programs
                                  Branch
                                  U.S. Department of Justice
                                  1100 L Street NW
                                  Washington, D.C. 20005
                                  Telephone: (202) 514-5578
                                  E-mail: lisa.n.newman@usdoj.gov
                                  Attorneys for the Federal Agency
                                  Defendants
                                  GLENN B. McCORMICK
                                  Acting United States Attorney
                                  District of Arizona
                                  s/ Kwan Piensook
                                  KWAN PIENSOOK
                                  Assistant U.S. Attorney
                                  Attorneys for Defendant Paddy

                                  /s/ Evan F. Hiller
                                  Jeffrey S. Leonard
                                  Evan F. Hiller
                                  SACKS TIERNEY, P.A.
                                  Attorneys for County Defendants

                                  /s/John Sullivan
                                  JOHN SULLIVAN
                                  Attorney for Plaintiffs
                                  Arizona Yagé Assembly,
                                  North American Association of Visionary
                                  Churches, and Clay Villanueva




              CERTIFICATE OF SERVICE



                              2
        Case 2:20-cv-02373-ROS Document 119 Filed 08/10/21 Page 3 of 3




       I hereby certify that on August 10, 2021, I electronically transmitted the
foregoing stipulation to the Clerk’s Office using the CM/ECF System for filing and
transmittal of a Notice of Electronic Filing to the CM/ECF registrants for this matter.

                                                  /s/ Lisa Newman
                                                  LISA NEWMAN




                                              3
